   Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 1 of 31



                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

                                 )
REEFCO SERVICES, INC.,           )
                                 )
               Plaintiff,        )
                                 )         Civil No. 2014-110
               v.                )
                                 )
GOVERNMENT OF THE VIRGIN ISLANDS )
and VIRGIN ISLANDS BUREAU OF     )
INTERNAL REVENUE,                )
                                 )
               Defendants.       )
                                 )

ATTORNEYS:

Alexander Golubitsky, Esq.
St. Thomas, U.S.V.I.
     For the Reefco Services, Inc.,

Taylor William Strickling
Marjorie Rawls Roberts, P.C.
St. Thomas, U.S.V.I.
     For the Reefco Services, Inc.,

Claude Walker, AG
Carol Thomas-Jacobs, AAG
V.I. Department of Justice
St. Thomas, U.S.V.I.
     For the Government of the Virgin Islands and the Virgin
     Islands Bureau of Internal Revenue.


                           MEMORANDUM OPINION

GÓMEZ, J.

      Before the Court is the motion of the Government of the

Virgin Islands and the Virgin Islands Bureau of Internal Revenue

to stay judgment pending appeal. On November 15, 2018, the Court

entered an order denying that motion and ordering further
   Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 2 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 2

relief. This Memorandum Opinion more fully outlines the reasons

for that order.

                  I.    FACTUAL AND PROCEDURAL HISTORY

     Reefco Services, Inc. (“Reefco”) is a corporation organized

in the United States Virgin Islands. Reefco is engaged in the

marine refrigeration business. Reefco installs and provides

repair services for refrigeration units, air conditioning units,

ice markers, and water makers on boats. The Virgin Islands

Bureau of Internal Revenue (“VIBIR”) is the agency of the

Government of the Virgin Islands responsible for administering

local tax laws.

     Under Virgin Islands law--specifically, 33 V.I.C. § 42

(“Section 42”)--certain items shipped into the United States

Virgin Islands are subject to an excise tax, which is collected

by the VIBIR. Among other things, “boats, boat engines, and boat

parts” are exempt from excise taxes. See Act No. 4740, 1982 V.I.

Sess. Laws 135-36, as amended by Act No. 6008, 1994 V.I. Sess.

Laws 161. On a number of occasions dating back to 2011, Reefco

paid excise taxes on various items it imported into the United

States Virgin Islands to be installed on boats. Reefco contends

that these items are boat parts and not subject to an excise

tax. Reefco also contends that the excise tax violates the

Commerce Clause.
   Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 3 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 3

     On December 16, 2014, Reefco filed a complaint against the

Government of the Virgin Islands and the VIBIR (collectively,

the “GVI”). On March 13, 2015, Reefco filed an amended complaint

(the “Amended Complaint”).

     The Amended Complaint asserts five counts. Count One

asserts a claim for an unconstitutional taking. Count Two

asserts that the excise tax violates the Commerce Clause. Count

Three asserts that the excise tax violates the Import/Export

Clause. Count Four asserts a claim for a refund of excise taxes

paid. Count Five also asserts a claim for an unconstitutional

taking.

     On April 20, 2015, the GVI moved to dismiss the Amended

Complaint. The Court granted GVI’s motion to dismiss in part and

denied it in part. The Court granted the motion with respect to

Counts Two and Three. The Court also granted the motion with

respect to Counts One and Five insofar as those counts raised

Due Process claims. The Court denied the motion to dismiss with

respect to Count Four. The Court also denied the motion with

respect to Counts One and Five insofar as those counts asserted

violations of the Takings Clause.

     On April 12, 2017, the parties appeared before the

Magistrate Judge for a telephone conference. At that conference,

the parties agreed to submit the remaining issues for a decision
   Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 4 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 4

on the papers. On May 2, 2017, the Magistrate Judge entered an

order vacating the trial setting in this matter.

     On September 28, 2018, the Court entered Judgment in this

matter. First, the Court reconsidered its previously entered

order dismissing Count Two of the Amended Complaint--Reefco’s

claim that the excise tax violates the Commerce Clause--and

vacated that order insofar as it dismissed Count Two. Next, the

Court held that Congress had not authorized the Government of

the Virgin Islands to enact legislation that discriminated

against interstate commerce.

     Analyzing the excise tax under the dormant Commerce Clause,

the Court observed that, prior to 1984, Section 42 only provided

for the payment of excise taxes on items being imported into the

Virgin Islands. In 1984, the Government of the Virgin Islands

amended Section 42 to require the payment of excise taxes on

“all articles, goods, merchandise and commodities manufactured

in or brought into the Virgin Islands.” 33 V.I.C. § 42(a).

Significantly, however, there were no procedural mechanisms in

place to collect excise taxes on items manufactured in the

Virgin Islands. Moreover, it appeared from the record that the

agency responsible for collecting excise taxes, the VIBIR, was

unaware that Section 42 applied to locally manufactured goods.
   Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 5 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 5

     Accordingly, the Court held that Section 42--as interpreted

and enforced by the VIBIR--violates the Commerce Clause. The

Court entered Judgment in favor of Reefco on Count Two and Count

Four of the Amended Complaint. In relevant part, the Judgment

read:

           The premises considered, it is hereby
           . . .
           ORDERED that 33 V.I.C. § 42--as interpreted and
        enforced by the Virgin Islands Bureau of Internal
        Revenue--violates the Commerce Clause; it is further
           ORDERED that the Virgin Islands Bureau of
        Internal Revenue shall REFUND improperly assessed
        excise taxes in the amount of $5,287.74 to Reefco
        Services, Inc. . . . .

ECF No. 79 at 2.

     On October 12, 2018, the GVI filed a notice of appeal. On

October 19, 2018, the GVI moved to stay execution of the

September 28, 2018, judgment pending appeal.

     On November 8, 2018, the Court held a hearing on the GVI’s

motion to stay. At the hearing, the GVI asserted that, on

average, it collected over $20 million dollars in excise taxes a

year, and as such, the excise tax was an important source of

revenue for the Government of the Virgin Islands. The GVI also

asserted that developing and implementing a procedure for the

collection of excise taxes on locally manufactured items was a

difficult endeavor that would take a great deal of time. The GVI

argued that, without a stay of the Court’s judgment, it would
   Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 6 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 6

suffer irreparable harm because it would be unable to collect

excise taxes.

     Reefco asserted that the VIBIR had not stopped collecting

excise taxes, and that as recently as October 31, 2018, items

that Reefco imported had been assessed an excise tax.

Subsequently, the GVI admitted it was continuing to collect

excise taxes in the manner the Court’s Judgment found to be

unconstitutional.

     At the conclusion of the November 8, 2018, hearing, the

Court directed the parties to brief several issues and scheduled

an evidentiary hearing on the GVI’s motion to stay. On November

15, 2018 the Court held an evidentiary hearing on the GVI’s

motion to stay. At that hearing,        the GVI called Glenford Hodge

(“Hodge”), the Supervisor of Excise Tax at the VIBIR, as a

witness. Hodge testified that the VIBIR was continuing to

collect excise taxes on goods brought into the Virgin Islands.

     Specifically, the Court had the following colloquy with

Hodge:

         COURT: Mr. Hodge, you were collecting excise taxes
         in a certain manner before this Court issued its
         judgment. Correct?
         HODGE: Yes
         COURT: Now, since the Court issued its judgment, have
         you continued to collect excise taxes?
         HODGE: Yes, we have.
         COURT: Have you changed any collection efforts or
         your structure since issuance of the Court’s
         judgment?
   Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 7 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 7

        HODGE: No we haven’t.

Hr’g Test. of Glenford Hodge at 11:42 P.M. on November 15, 2018.

     Hodge also testified that the VIBIR was currently

developing procedures for the collection of excise taxes on

goods manufactured in the Virgin Islands. While, as of November

15, 2018, the VIBIR was not prepared to collect excise taxes on

locally manufactured goods, Hodge anticipated that a system to

do so would be in place by December 1, 2018.

     At the conclusion of the November 15, 2018, hearing, the

Court ruled from the bench and subsequently issued a written

order (1) denying GVI’s motion to stay; (2) enjoining the GVI

“from collecting excise taxes in a manner that violates Commerce

Clause principles”; and (3) directing the GVI to “advise the

Court if and when it is prepared to collect excise in a manner

consistent with the Court’s September 28, 2018, Judgment and

Memorandum Opinion.” ECF No. 93 at 2. This Memorandum Opinion

more fully outlines the reasons for that order.

                               II.   DISCUSSION

     Federal Rule of Appellate Procedure 8 provides that

litigants “must ordinarily move first in the district court for

. . . a stay of the judgment or order of a district court

pending appeal.” Fed. R. App. P. 8(a)(1)(A).           Federal Rule of

Civil Procedure 62 (“Rule 62”) outlines the procedures for
    Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 8 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 8

obtaining a “[s]tay of [p]roceedings to [e]nforce a [j]udgment.”

See Fed. R. Civ. P. 62. Rule 62(c) provides a mechanism for

seeking a stay of a “judgment that grants, dissolves, or denies

an injunction”:

        While an appeal is pending from an interlocutory
        order or final judgment that grants, dissolves, or
        denies an injunction, the court may suspend, modify,
        restore, or grant an injunction on terms for bond or
        other terms that secure the opposing party's rights.

Fed. R. Civ. P. 62(c). Rule 62(d) provides a mechanism for

obtaining a stay with bond:

        If an appeal is taken, the appellant may obtain a
        stay by supersedeas bond, except in an action
        described in Rule 62(a)(1) or (2). The bond may be
        given upon or after filing the notice of appeal or
        after obtaining the order allowing the appeal. The
        stay takes effect when the court approves the bond.

Fed. R. Civ. P. 62(d).1


                                III. ANALYSIS

    A. Motion for Stay Pending Appeal

      1. Stays under Rule 62(c) and 62(d)

      As an initial matter, the GVI does not specify what

subsection of Rule 62 it brings its motion for a stay under. The

Judgment against the GVI consisted of two forms of relief to




1 Rule 62(a)(1) and (2) are “(1) an interlocutory or final judgment in an
action for an injunction or a receivership; or (2) a judgment or order that
directs an accounting in an action for patent infringement.” Fed. R. Civ. P.
62(a).
    Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 9 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 9

Reefco: (1) a declaratory judgment declaring that the

enforcement of Section 42 violated the Commerce Clause; and (2)

a money judgment ordering the VIBIR to refund to Reefco the

excise taxes Reefco paid. At the November 8, 2018, and November

15, 2018, hearings, the GVI made clear that it is only seeking

to stay the declaratory judgment.

      Rule 62(c) applies to judgments that “grant[], dissolve[],

or den[y] an injunction.” See Fed. R. Civ. P. 62(c). On its

face, the September 28, 2018, Judgment does not state that it

grants, dissolves, or denies an injunction. As such, Rule 62(c)

arguably does not apply.2

      With respect to Rule 62(d), “[c]ourts have restricted [its]

application . . . to judgments for money because a bond may not




2 See Liberty Mut. Fire Ins. Co. v. Clemens Coal Co., No. 14-2332-CM, 2017
U.S. Dist. LEXIS 173666, at *5 (D. Kan. Oct. 19, 2017) (holding that
defendant could not obtain stay of judgment that “declared the rights of
parties to a contract” and “granted judgment as a matter of law on a
negligence counterclaim” under Rule 62(c) because “[t]he plain language of
Rule 62(c) indicates that a court may issue a stay under this rule only while
an appeal is pending and only if the order or judgment appealed from is an
injunction”); Cont'l Cas. Co. v. Orr, No. 8:07CV292, 2008 U.S. Dist. LEXIS
105739, at *4 (D. Neb. July 31, 2008) (holding that stay under Rule 62(c) was
unavailable for declaratory judgment that declared insurance company’s
liability “was limited to the $ 2 million per claim limit of the [policy at
issue]” because “[s]uch a declaratory judgment is not analogous to an order
‘that grants, dissolves, or denies an injunction,’“ (quoting Fed. R. Civ. P.
62(c))); Yankton Sioux Tribe v. S. Missouri Waste Mgmt. Dist., 926 F. Supp.
888, 890 (D.S.D. 1996) (“The Court previously held that Rule 62(c), which
permits imposition of an injunction pending appeal from a final judgment,
does not apply to a declaratory judgment, and the Court now reaffirms that
holding.”). But see Fla. ex rel. Bondi v. U.S. Dep't of Health & Human
Servs., 780 F. Supp. 2d 1307, 1309 (N.D. Fla. 2011) (granting stay of
declaratory judgment under 62(c) but failing to address propriety of doing
so).
    Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 10 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 10

adequately compensate a non-appealing party for loss incurred as

a result of the stay of a non-money judgment.” Hebert v. Exxon

Corp., 953 F.2d 936, 938 (5th Cir. 1992) (collecting cases).3

Here, the portion of the judgment that the GVI seeks to stay is

the declaration that Section 42, as interpreted and enforced by

the VIBIR, is unconstitutional. Significantly, that portion of

the Judgment is not a judgment for money.4 As such, Rule 62(c)

and Rule 62(d) are not the appropriate vehicles for obtaining a

stay in this matter.

       2. Discretionary Stay


       While neither Rule 62(c) nor Rule 62(d) seem to be

appropriate vehicles for the relief the GVI seeks, it is well-

established that, “[a]part from the Federal Rules of Civil

Procedure, federal courts are empowered to temporarily stay the

execution of their judgments whenever it is necessary to




3 See also Donovan v. Fall River Foundry Co., 696 F.2d 524, 526 (7th Cir.1982)
(“The reference in Rule 62(d) to supersedeas bond suggests that had the
framers thought about the point they would have limited the right to an
automatic stay to cases where the judgment being appealed from was a ‘money
judgment.’”); Bridgefield Cas. Ins. Co. v. River Oaks Mgmt., Inc., No. CIV.A.
12-2336, 2013 WL 5934434, at *1 (E.D. La. Nov. 4, 2013) (“[A] Court
ordinarily lacks authority to stay a declaratory judgment pending appeal
under 62(d) because such a judgment is non-monetary.”); Yankton Sioux Tribe
v. S. Missouri Waste Mgmt. Dist., 926 F. Supp. 888, 890 (D.S.D. 1996) (“This
case, which involves a declaratory judgment that is nonmonetary, illustrates
why Rule 62(d) is applied only to a money judgment or its equivalent.”).
4 The September 28, 2018, Judgment also included a money judgment directing

the GVI to refund to Reefco $5,287.74 in excise taxes. At no time during the
two hearings on the motion for a stay did the GVI argue or otherwise pursue a
stay of execution of this portion of the September 28, 2018, Judgment.
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 11 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 11

accomplish the ends of justice.” United States v. Denver & Rio

Grande W. R. Co., 223 F.2d 126, 127 (10th Cir. 1955); see also

Butler v. Ungerleider, 199 F.2d 709, 710 (2d Cir. 1952) (“The

District Court had inherent power in the exercise of a sound

discretion to maintain the status quo [by staying proceedings to

enforce a judgment].”). That authority is derived from the All

Writs Act, 28 U.S.C. § 1651. Accordingly, notwithstanding any

limitation on the applicability of Rule 62, the Court holds that

it has the inherent authority to stay enforcement of the

September 28, 2018, Judgment pending appeal. Having determined

that the Court may, in its discretion, issue a stay, the Court

will next assess whether the GVI has satisfied its burden for

obtaining such a stay here.

     “[T]he standard for obtaining a stay pending appeal is

essentially the same as that for obtaining a preliminary

injunction.” Conestoga Wood Specialities Corp. v. Sec'y of U.S.

Dep't of Health & Human Servs., No. 13-1144, 2013 WL 1277419, at

*1 (3d Cir. Feb. 8, 2013). When considering Rule 62(c) motions,

district courts consider four factors:

        (1) whether the stay applicant has made a strong
        showing that he is likely to succeed on the merits;
        (2) whether the applicant will be irreparably
        injured absent a stay; (3) whether issuance of the
        stay will substantially injure the other parties
        interested in the proceeding; and (4) where the
        public interest lies.
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 12 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 12

Republic of Philippines v. Westinghouse Elec. Corp., 949 F.2d

653, 658 (3d Cir. 1991) (quoting Hilton v. Braunskill, 481 U.S.

770, 777 (1987)); see also Hilton v. Braunskill, 481 U.S. 770,

776 (1987) (“Different Rules of Procedure govern the power of

district courts and courts of appeals to stay an order pending

appeal. Under both Rules, however, the factors regulating the

issuance of a stay are generally the same.” (citing Fed. R. Civ.

P. 62(c) and Fed. R. App. P. 8(a))). “[T]he traditional stay

factors contemplate individualized judgments in each case.” Id.

at 777. “Where the latter three factors favor a stay, an

applicant need only demonstrate a substantial case on the merits

to warrant issuance of a stay.” Martin v. Banco Popular De

Puerto Rico, No. CIV.2008-109, 2009 WL 2594542, at *2 (D.V.I.

Aug. 19, 2009) (alterations and internal quotation marks

omitted).

     The burden to satisfy the four factors lies with the moving

party. See, e.g., Nken v. Holder, 556 U.S. 418, 433–34 (2009)

(“The party requesting a stay bears the burden of showing that

the circumstances justify an exercise of that discretion.”). A

stay pending appeal is an “extraordinary remedy.” El v. Marino,

722 Fed. App'x 262, 267 (3d Cir.), cert. denied sub nom. LeJon-

Twin El v. Marino, 138 S. Ct. 2609 (2018). As such, the moving

party carries a “heavy burden.” Lubow v. U.S. Dep't of State,
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 13 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 13

934 F. Supp. 2d 311, 313 (D.D.C. 2013); see also Conestoga Wood

Specialities Corp., 2013 WL 1277419, at *1 (“[S]tays [pending

appeal] are rarely granted, because in our Court the bar is set

particularly high.”). The Court will assess, in turn, each of

the factors that the GVI must satisfy.


     1. Likelihood of Success on the Merits

     The GVI argues that it has presented a substantial case on

the merits because “[t]here is no question that the issue

whether the Commerce Clause applies to the Virgin Islands has

not been settled.” ECF No. 82 at 3. The GVI’s position is

informed by its reading of the opinions issued by the Third

Circuit addressing the Commerce Clause, namely JDS Realty Corp.

v. Gov't of Virgin Islands, 824 F.2d 256 (3d Cir. 1987) and

Polychrome Int'l Corp. v. Krigger, 5 F.3d 1522 (3d Cir. 1993).

     In JDS Realty Corp. v. Gov't of Virgin Islands, 824 F.2d

256 (3d Cir. 1987), JDS, a Virgin Islands corporation, paid

excise taxes from 1977 through 1980, as required by Section 42,

on items JDS had imported into the Virgin Islands. Id. at 257.

At the time, Section 42 imposed the tax only on items being

imported into the Virgin Islands. See id. (citing 33 V.I.C. §

42(a) (1967)). Subsequently, JDS sought a refund of the excise

taxes it had paid. Id. The GVI denied JDS’s request. Id.

Thereafter, JDS filed suit in the district court, alleging that
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 14 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 14

the excise tax violated the Commerce Clause. Id. The district

court granted JDS’s motion for summary judgment, id. at 258, but

denied JDS money damages because “JDS had passed the burden of

the excise taxes to its customers,” JDS Realty Corp. v. Gov't of

the Virgin Islands, 852 F.2d 66, 67 (3d Cir. 1988). The

Government of the Virgin Islands appealed, and the Third Circuit

affirmed. JDS Realty Corp., 824 F.2d at 258, 262.

     On appeal, the Third Circuit observed that, with respect to

state legislation that favors local interests over out of state

interests, “[t]he Supreme Court has consistently required that

Congress express its intention to insulate state legislation

from a commerce clause attack before the Court will uphold the

legislation.” Id. at 259. The Third Circuit concluded that the

fact “[t]hat the Virgin Islands is an unincorporated territory

is of no consequence in terms of the constitution's grant of

affirmative power to Congress to regulate interstate commerce.”

Id. Accordingly, the Third Circuit held that “the powers granted

to Congress by the commerce clause are implicit in the

territorial clause,” and “therefore, that the commerce clause

applies to the Virgin Islands, absent an express statement to

the contrary from Congress.” Id. at 260.

     The GVI petitioned the U.S. Supreme Court for certiorari.

Gov't of Virgin Islands v. JDS Realty Corp., 484 U.S. 999
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 15 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 15

(1988). The Supreme Court granted the petition, vacated the

Third Circuit’s judgment, and remanded for the Third Circuit “to

consider the question of mootness.” Id. On remand, the Third

Crcuit concluded “that when monetary relief was ultimately

denied, th[e] appeal became moot.” JDS Realty Corp., 852 F.2d at

67. Because “[n]o relief [wa]s . . . possible in th[e] case,”

the Third Circuit vacated the district court’s judgment and

directed this Court to dismiss the case. Id.

     Several years later, the Third Circuit revisited the issue

of whether the Commerce Clause applies in the Virgin Islands in

Polychrome Int'l Corp. v. Krigger, 5 F.3d 1522 (3d Cir. 1993).

In that case, the Third Circuit observed that, “[b]ecause JDS

was vacated as moot, [the Third Circuit] [is] not bound by [its]

earlier holding there. Id. at 1534 n.30. Nevertheless, the Third

Circuit “f[ound] JDS persuasive.” Id. at 1534.

           Under the Territorial Clause, Congress has power
        to prescribe all “needful Rules and Regulations” for
        territories.   It    has  been    long-settled   that
        congressional enactments supersede any inconsistent
        territorial regulations. See Late Corp. of Church of
        Latter–Day Saints v. United States, 136 U.S. 1, 43,
        10 S.Ct. 792, 803, 34 L.Ed. 478 (1890) (Congress has
        “the full and complete legislative authority over
        the people of the Territories and all the departments
        of the territorial governments.”); Sere v. Pitot, 10
        U.S. (6 Cranch.) 332, 336, 3 L.Ed. 240 (1810) (“we
        find Congress possessing and exercising the absolute
        and undisputed power of governing **332 and
        legislating for the territor[ies].”). Congress'
        broad   powers    under   the   Territorial    Clause
        necessarily include the power to regulate commerce
    Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 16 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 16

         with the territories. See Inter–Island Co. v.
         Territory of Hawaii, 305 U.S. 306, 314, 59 S.Ct. 202,
         206, 83 L.Ed. 189 (1938); Norman's on the Waterfront,
         Inc. v. Wheatley, 444 F.2d 1011, 1019 (3d Cir.1971)
         (territorial provisions of Sherman Act derive from
         Congress' powers under Territorial Clause).
            By   necessary   implication,   when   territorial
         enactments affect interstate or foreign commerce—a
         subject over which Congress has supreme control—
         those enactments must be scrutinized under Dormant
         Commerce Clause principles. Any other conclusion
         would mean “that an unincorporated territory would
         have more power over commerce than the states
         possess.” JDS, 824 F.2d at 260. Although we need not
         decide whether *1535 the Commerce Clause applies
         here, we believe Commerce Clause principles are
         implicit in the Territorial Clause.

Id. at 1534–35.5

       After holding that “Commerce Clause principles are implicit

in the Territorial Clause,” the Third Circuit proceeded to

analyze the plaintiff’s claims. See id. at 1535-37. Its analysis

was indistinguishable from a typical Commerce Clause analysis.

See id.




5 The GVI argues that “[t]here is disagreement among courts in the Circuits
regarding the applicability of the Commerce Clause or the Dormant Commerce
Clause to a territory of the United States, such as the Virgin Islands,” ECF
No. 82 at 3, and cites Sakamoto v. Duty Free Shoppers, Ltd., 764 F.2d 1285
(9th Cir. 1985), United States v. Husband R., 453 F.2d 1054 (5th Cir. 1971),
and Buscaglia v. Ballester, 162 F.2d 805 (1st Cir. 1947). In Polychrome, the
Third Circuit noted that neither Sakamoto nor Husband R. “change[d] [its]
conclusion” because “[n]either court considered whether Commerce Clause
principles were implicit in the Territorial Clause.” Polychrome Int'l Corp.,
5 F.3d at 1535 n.31. The Third Circuit also noted that, in Trailer Marine
Transport Corp. v. Rivera Vazquez, 977 F.2d 1 (1st Cir.1992), “the First
Circuit . . . held the Commerce Clause applies, of its own force, to the
Commonwealth of Puerto Rico,” overruling Buscaglia. See id.
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 17 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 17

     The GVI is correct that the question of whether the

Commerce Clause applies, of its own force, to the Virgin

Islands, is unsettled. Significantly, however, it is well-

settled that “Commerce Clause principles are implicit in the

Territorial Clause.” See id. at 1535. An analysis of a claim

that territorial legislation violated those Commerce Clause

principles is identical to an analysis of a claim under the

Commerce Clause. The Court is aware of no intervening

legislation from Congress that would abrogate those principles.

     Significantly, the analysis undertaken by the Court in its

September 28, 2018, Judgment and Memorandum Opinion was

consistent with that undertaken by the Third Circuit in JDS and

Polychrome. As the GVI has presented no authority suggesting a

contrary conclusion, and the Court is aware of none, the Court

finds that the GVI is unlikely to prevail on the merits.

     2. Irreparable Harm


     The GVI asserts that “excise taxes on imports is a stable

and reliable revenue source for the Government of the Virgin

Islands. Loss of this revenue stream will have significant

impact on the already strained finances of the government.” ECF

No. 82 at 8. Hodge testified that, historically, the GVI has

collected an average of $20 million in excise taxes a year. As
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 18 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 18

of November 15, 2018, the GVI had collected $39 million in

excise taxes for 2018.

     In order for a moving party to satisfy its burden of

showing irreparable harm, it must make a “clear showing of

immediate irreparable injury, or a presently existing actual

threat.” Acierno v. New Castle County, 40 F.3d 645, 655 (3d Cir.

1994) (quoting Ammond v. McGahn, 532 F.2d 325, 329 (3d Cir.

1976)). Additionally, the harm must be “imminent.” Punnett v.

Carter, 621 F.2d 578, 587 (3d Cir. 1980). It must not be

speculative and cannot occur in some indefinite future.” Adams

v. Freedom Forge Corp., 204 F.3d 475, 488 (3d Cir. 2000). The

nature of the harm must be such that money damages alone cannot

atone for it. Kos Pharmaceuticals, Inc., 369 F.3d at 727-28

(quoting Pappan Enters., Inc. v. Hardee's Food Sys., Inc., 143

F.3d 800, 805 (3d Cir. 1998)).

     “As a general matter, because monetary injury can be

estimated and compensated, the likelihood of such injury usually

does not constitute irreparable harm.” Brenntag Int'l Chem.,

Inc. v. Bank of India, 175 F.3d 245, 249 (2d Cir.1999); see also

Jayaraj v. Scappini, 66 F.3d 36, 39 (2d Cir. 1995) (“[W]here

monetary damages may provide adequate compensation, a

preliminary injunction should not issue.”). As the Supreme Court

has explained, a key factor in determining whether harm is
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 19 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 19

“irreparable” is whether “adequate compensatory or other

corrective relief will be available at a later date.” Sampson v.

Murray, 415 U.S. 61, 90 (1974).

     Here, while the harm claimed by the GVI is monetary in

nature, the potential harm appears to encompass significantly

more money than is actually at stake in this litigation.

Further, while the GVI would be adequately compensated for

Reefco’s judgment if the GVI prevails on appeal, it would appear

to have no mechanism for compensation of the excise taxes it

might be forced to forgo during the pendency of the appeal.

Accordingly, given the apparent unavailability of compensation

for uncollected excise taxes, this type of monetary injury could

constitute irreparable harm.

     The GVI has presented evidence that it historically

collects an average of $20 million a year in excise taxes.

However, the GVI has not established what percentage of the

GVI’s total revenue stream excise taxes account for, i.e., the

significance of the excise tax in relation to other taxes and

sources of revenue. Further, the GVI continued to collect excise

taxes from the date of the Court’s Judgment, September 28, 2018,

through November 15, 2018, and has indicated that it expects to

fix the Commerce Clause deficiency in Section 42 by December 1,

2018.
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 20 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 20

     3. Substantial Injury to other Parties Interested in the
        Proceeding

     The GVI asserts that the public in general is another party

interested in this proceeding. The focus of the inquiry in the

third factor is the injury to the other parties directly

involved in the litigation. See, e.g., Republic of Philippines,

949 F.2d at 662-63. The public’s interest is more appropriately

considered under the fourth factor.

     Here, the only other party directly involved in this

proceeding is Reefco. If Reefco were required to pay excise

taxes later determined by the Third Circuit to be in violation

of the dormant Commerce Clause, nothing would prevent Reefco

from pursing another refund action. As such, any harm suffered

by Reefco as a consequence of a stay would not be “irreparable.”

See Jayaraj, 66 F.3d at 39 (“[W]here monetary damages may

provide adequate compensation, a preliminary injunction should

not issue.”).


     4. The Public Interest

     The GVI asserts:

        The interest of the public weighs heavily in the
        continued operation of the Government and ensuring
        that the provision of essential services are not
        curtailed   or    significantly   reduced    by   the
        Government’s inability to collect taxes. Granting a
        stay pending appeal is in the public interest because
        it will simply preserve the status quo while the
        appellate court considers the merits of the
        Defendants’ appeal.
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 21 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 21



ECF No. 82 at 9.

     A functioning government is clearly in the public’s

interest, and a functioning government certainly requires money.

The GVI has provided the Court with no information regarding the

amount of money it collects from excise taxes, nor how that

amount compares to other revenue streams available to the GVI.

It could hardly be disputed, however, that excise taxes are the

only source of government revenue. See Berne Corp. v. Gov't of

the Virgin Islands, No. CIV. 2000-141, 2008 WL 4371518, at *5

(D.V.I. Sept. 18, 2008) (The Defendants claim that a stay will

serve the public interest by permitting the issuance of tax

bills, the collection of revenues and the provision of services

to the public. . . . [T]he Court does not dispute the need to

collect revenues. [But there are] various other means by which

the Defendants may currently collect revenues, including via

income, corporate and gross receipts taxes. The Defendants do

not contend—nor could they—that property taxes are the only

source of government revenue.”). In addition, the Court notes

that the GVI plans to rectify the deficiency in Section 42 that

the Court identified by collecting additional excise taxes on

locally manufactured goods. To the extent that the public’s

interest favors continued collection of excise taxes on imported

items, the public’s interest more strongly favors continued
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 22 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 22

collection of excise taxes on imported items in addition to

collection of excise taxes on locally manufactured items.

Further, the public has a strong interest in paying only those

taxes that comport with the Constitution and which are

administered in accordance with the very territorial laws

establishing such taxes.

     A more specific portion of the public--importers that pay

excise taxes and local manufacturers that do not--has a more

weighty interest at stake. The interest of importers would favor

not issuing a stay, as their interest is certainly in not paying

a discriminatory excise tax. The interest of local manufacturers

would favor issuing a stay, as their interest would be not

paying an excise tax. Significantly, for the later group,

Section 42 currently requires that local manufacturers pay the

excise tax. The issue in this litigation is the GVI’s failure to

enforce that obligation. Given these circumstances, the Court

finds the interest of local manufacturers weighs less heavily

than that of importers.

     Considering the four factors together, the Court holds that

the GVI has failed to meet its burden. See Jackson v. Danberg,

656 F.3d 157, 165 n.11 (3d Cir. 2011) (“Because we conclude that

Plaintiffs have not demonstrated a likelihood of success on the

merits, we need not address the other factors required for a
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 23 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 23

stay of an execution.”); Blankenship v. Boyle, 447 F.2d 1280,

1280 (D.C. Cir. 1971) (“Although the applicant demonstrates

irreparable injury if the stay is denied, we conclude that it

fails to provide a sufficient showing of likelihood of success

on the merits of the appeal to warrant the requested relief.”).


   B. Enforcement of the Court’s Declaratory Judgment


     The Court entered Judgment in this matter pursuant to the

Declaratory Judgment Act, which provides, in relevant part:

        In a case of actual controversy within its
        jurisdiction, . . . any court of the United States,
        upon the filing of an appropriate pleading, may
        declare the rights and other legal relations of any
        interested party seeking such declaration, whether
        or not further relief is or could be sought. Any such
        declaration shall have the force and effect of a
        final judgment or decree and shall be reviewable as
        such.

28 U.S.C. § 2201(a). “[T]he express purpose of the Federal

Declaratory Judgment Act was to provide a milder alternative to

the injunction remedy.” Alli v. Decker, 650 F.3d 1007, 1014 (3d

Cir. 2011) (internal quotation marks omitted). In accordance

with this purpose, “[a] declaratory judgment is simply a

statement of rights, not a binding order supplemented by

continuing sanctions.” Steffel v. Thompson, 415 U.S. 452, 482,

94 S. Ct. 1209, 1227, 39 L. Ed. 2d 505 (1974) (J. Rehnquist,

concurring); see also Kennedy v. Mendoza-Martinez, 372 U.S. 144,

155 (1963) (“[The statute] was declared unconstitutional, but
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 24 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 24

without even an injunctive sanction against the application of

the statute by the Government to Mendoza-Martinez. Pending

review in the Court of Appeals and in this Court, the Government

has been free to continue to apply the statute.”).

     Here, the Court declared that Section “42--as interpreted

and enforced by the Virgin Islands Bureau of Internal Revenue--

violates the Commerce Clause.” See ECF No. 79 at 2. While the

GVI has begun efforts to bring Section 42 into compliance with

the Court’s Judgment, those efforts are incomplete and the GVI

continues to collect excise taxes in the manner that the Court

declared was unconstitutional. Importantly, while the GVI

regards the Judgment as precluding the GVI from certain

collection activities, see ECF No. 82 at 8 (“The Court’s Order,

if not limited to this case, has effectively curtailed the

Government’s ability to collect revenues . . . .”), the GVI

still collects excise taxes, Hr’g Test. of Glenford Hodge at

11:42 P.M. on November 15, 2018 (“COURT: Have you changed any

collection efforts or your structure since issuance of the

Court’s judgment? HODGE: No we haven’t.”). The continued

collection of excise taxes in the wake of the Court’s September

28, 2018, declaration that the manner in which such collection

was undertaken violates the Constitution gives effect to neither

the letter nor spirit of the Court’s Judgment.
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 25 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 25

     The Declaratory Judgment Act contemplates the need for such

relief as is necessary to enforce a declaratory judgment,

providing, in relevant part:

        Further necessary or proper relief based on a
        declaratory judgment or decree may be granted, after
        reasonable notice and hearing, against any adverse
        party whose rights have been determined by such
        judgment.

28 U.S.C. § 2202. To that end, courts have recognized the

authority of a trial court to enforce its declaratory judgment

through injunctive relief. See Chem. Leaman Tank Lines, Inc. v.

Aetna Cas. & Sur. Co., 177 F.3d 210, 221 (3d Cir. 1999)

(“Section 2202 permits the original declaratory judgment to be

supplemented either by damages or by equitable relief even long

after the declaratory judgment has been entered, provided that

the party seeking relief is not barred by laches.” (internal

quotation marks omitted); Morris v. Travisono, 509 F.2d 1358,

1362 (1st Cir. 1975) (“The district court acted within its power

and did not err in concluding that injunctive relief was

necessary and proper to enforce its declaratory judgment and

decree . . . .”). While it is clear that the Court may enforce

its declaratory judgment, the GVI’s filing of a Notice of Appeal

raises the issue of whether the Court retains jurisdiction to

enforce its judgment.
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 26 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 26

     The Court’s continued jurisdiction may be in issue in light

of the general rule “that ‘the filing of a notice of appeal

confers jurisdiction on the court of appeals and divests the

district court of its control over those aspects of the case

involved in the appeal.’” Sheet Metal Workers' Int'l Ass'n Local

19 v. Herre Bros., 198 F.3d 391, 394 (3d Cir. 1999) (alterations

omitted) (quoting Griggs v. Provident Consumer Discount Co., 459

U.S. 56, 58 (1982)). “A district court does not regain

jurisdiction until the issuance of the mandate by the clerk of

the court of appeals.” United States v. Rodgers, 101 F.3d 247,

251–52 (2d Cir. 1996).

     The rule divesting a district court of jurisdiction is “not

based on statutory provisions or the rules of procedure.” RCA

Corp. v. Local 241, Int'l Fed'n of Prof'l & Tech. Engineers,

AFL-CIO, 700 F.2d 921, 924 (3d Cir. 1983) (internal quotation

marks omitted) (quoting United States v. Leppo, 634 F.2d 101,

104 (3d Cir.1980)). Rather, the rule is a “judge-made rule

[that] has the salutary purpose of preventing the confusion and

inefficiency which would of necessity result were two courts to

be considering the same issue or issues simultaneously.” Venen

v. Sweet, 758 F.2d 117, 120–21 (3d Cir. 1985). “Hence, its

application is guided by concerns of efficiency and is not

automatic.” Rodgers, 101 F.3d at 251 (2d Cir. 1996).
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 27 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 27

     Generally, the rule should only apply to divest the

district court of jurisdiction over “those aspects of the case

involved in the appeal.” See Venen, 758 F.2d at 120 (3d Cir.

1985); see also Warren v. Am. Bankers Ins. of FL, 507 F.3d 1239,

1242 (10th Cir. 2007) (explaining that “a notice of appeal

divests the district court of jurisdiction over substantive

claims” (emphasis added)). Accordingly, several exceptions to

the rule have been recognized:

        A district court, during the pendency of an appeal
        is not divested of jurisdiction to determine an
        application for attorney's fees. Neither is it
        without jurisdiction to issue orders regarding the
        filing of bonds or supersedeas bonds, or to modify,
        restore, or grant injunctions [under Federal Rule of
        Civil Procedure 62]. A district court also retains
        jurisdiction to issue orders with reference to the
        record on appeal and to vacate a bail bond and order
        arrest.

Venen, 758 F.2d at 121 (citations omitted); see also Bensalem

Twp. v. Int'l Surplus Lines Ins. Co., 38 F.3d 1303, 1314 (3d

Cir. 1994) (“[D]uring the pendency of an appeal, the district

court may review applications for attorney's fees, grant or

modify injunctive relief, issue orders regarding the record on

appeal, and vacate a bail bond and order arrest.”).

     Significantly, a district court also retains “jurisdiction

to act to enforce its judgment so long as the judgment has not

been stayed or superseded.” N.L.R.B. v. Cincinnati Bronze, Inc.,

829 F.2d 585, 588 (6th Cir. 1987) (quoting Nicol v. Gulf Fleet
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 28 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 28

Supply Vessels, Inc., 743 F.2d 298, 299 n. 2 (5th Cir.1984)).

see also Walker v. Univ. of Colorado Bd. of Regents, 162 F.3d

1175 (10th Cir. 1998) (“[I]f a dismissal without prejudice is to

be effective, the district court must retain residual

jurisdiction to enforce the terms of the judgment . . . .”).

Orders entered in aid of enforcement, however, must “not alter

or enlarge the scope of its judgment pending appeal.” Cincinnati

Bronze, Inc., 829 F.2d at 588; see also Greater Potater

Harborplace, Inc. v. Jenkins, 935 F.2d 267 (4th Cir. 1991) (“An

effective notice of appeal divests a district court of

jurisdiction to tamper with the judgment . . . .”). In this

respect, courts should recognize the “crucial distinction

between expansion and enforcement of judgments.” City of

Cookeville, Tenn. v. Upper Cumberland Elec. Membership Corp.,

484 F.3d 380, 394 (6th Cir. 2007) (quoting Am. Town Ctr. v. Hall

83 Assocs., 912 F.2d 104, 110 (6th Cir.1990)).

     In United Teacher Assocs. Ins. v. Union Labor Life Ins.

Co., 414 F.3d 558 (5th Cir. 2005), United Teacher Associates

Insurance Company (“United Teacher”) sued the Union Labor Life

Insurance Company and Union Standard of America Life Insurance

Company (collectively, the “Insurers”) for fraud. Id. at 560.

The Insurers filed a counterclaim seeking “a declaration that

certain acquisition agreements between the parties were valid
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 29 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 29

and binding.” Id. The district court entered judgment in favor

of the Insurers, declaring that the agreements were valid and

binding and that United Teacher owed the Insurers money under

the agreements. Id. at 563. United Teacher appealed the district

court’s judgment. Id. at 560. After the United Teacher’s notice

of appeal was filed, id. at 572, the Insurers filed a motion for

relief under 28 U.S.C. § 2202, asking the district court to (1)

order United Teacher to pay money owed under the agreements; and

(2) order United Teacher to perform other obligations under the

agreements. Id. at 563. The district court denied the motion.

Id. The Insurers appealed. Id.

     On appeal, United Teacher argued that the district court

lacked subject matter jurisdiction to consider the motion for

relief because it was filed after the judgment was appealed. Id.

at 572. The Fifth Circuit rejected that argument, explaining:

        Courts that have addressed when a motion for further
        relief may be brought under § 2202 have consistently
        held that neither the filing of an appeal nor a
        lengthy delay after the trial court's initial ruling
        terminates the court's authority to grant further
        relief pursuant to § 2202. The Supreme Court's
        decision in Griggs v. Provident Consumer Discount
        Co., 459 U.S. 56 (1982), does not undermine this
        conclusion. In Griggs, the Supreme Court held that
        “[t]he filing of a notice of appeal is an event of
        jurisdictional significance—it confers jurisdiction
        on the court of appeals and divests the district
        court of its control over those aspects of the case
        involved in the appeal.” If we were to hold that the
        act of lodging an appeal of a declaratory judgment
        nullifies the prevailing party's right to seek
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 30 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 30

        further relief under § 2202, we would countermand
        Griggs's statement that the filing of an appeal
        divests the district court of its control only “over
        those aspects of the case involved in the appeal.”
        Here, United Teacher’s appeal concerns only the
        district court's judgment and award of costs
        pertaining to [the Insurers’] claim. Accordingly,
        United Teacher's separate argument that the district
        court was divested of jurisdiction over [the
        Insurers’] motion for further relief under § 2202
        fails.

Id. 572–73 (5th Cir. 2005) (citations omitted); see also Horn &

Hardart Co. v. Nat'l Rail Passenger Corp., 843 F.2d 546, 548

(D.C. Cir. 1988) (“Though Overnite states the general rule that

an appeal divests a district court of jurisdiction, the court

qualifies this rule by recognizing that jurisdiction can be

‘reserved’ by statute. The Declaratory Judgment Act's provision

for further relief works such a reservation.” (citations

omitted)).

     The Court finds the Fifth Circuit’s reasoning in United

Teacher Assocs. Ins. v. Union Labor Life Ins. Co., 414 F.3d 558

(5th Cir. 2005) persuasive. As such, the Court holds that the

GVI’s notice of appeal does not deprive the Court of

jurisdiction to order injunctive relief under 28 U.S.C. § 2202.

Indeed, the Court finds that such injunctive relief will aid in

executing the letter and spirit of the Court’s September 28,

2018, declaratory judgment. Accordingly, the Court will enter an

injunction ordering the GVI to cease, forthwith, collecting
  Case: 3:14-cv-00110-CVG-RM Document #: 96 Filed: 11/26/18 Page 31 of 31
Reefco Services, Inc. v. Government of the Virgin Islands, et al.
Civ. No. 2014-110
Memorandum Opinion
Page 31

excise taxes in a manner inconsistent with the Court’s September

28, 2018, Judgment; that is, enjoining the GVI from collecting

excise taxes in a manner that violates the Commerce Clause

principles.

     The Court recognizes that the GVI is currently developing

additional collection procedures that may bring Section 42 into

compliance with the Commerce Clause. As such, if the GVI wishes

to do so, the GVI may advise the Court when it is prepared to

collect excise taxes in a manner consistent with the Court’s

September 28, 2018, Judgment and Memorandum Opinion, at which

point the Court may reconsider this injunction.




                                          S\
                                                Curtis V. Gómez
                                                District Judge
